AP-77,047
         FILED IN                                                  COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS                                                          AUSTIN, TEXAS
                                                                  Transmitted 6/19/2015 3:09:37 PM
          June 19,2015
                                                                    Accepted 6/19/2015 3:15:08 PM
                                                                                   ABEL ACOSTA
      ABEL ACOSTA, CLERK             NO. AP-77,047                                       CLERK


KENNETH THOMAS                                       IN THE COURT OF


VS.                                                  CRIMINALAPPEALS


THE STATE OF TEXAS                                   OF TEXAS


                    MOTION FOR INCREASE IN OF WORD COUNT/
      LEAVE TO FILE BRIEF WITH ADDITIONAL WORDS OVER 37,500

TO THE HONORABLE JUDGE OF SAID COURT:


          NOW COMES Appellant in the above-styled and numbered cause, and,

pursuant to Rule 38.6 and Rule 10.5(b) Texas Rules of Appellate Procedure,

submits this Motion requesting that the Appellant be granted leave to file this

death penalty brief in the above-styled and numbered cause with an additional

1,901 words over the 37,500 limit, and in support of same would show the

Court the following:




(a)       Trial Court Designation:         194™ Judicial District Court
          Cause Number:                    F86-85539-M
(b)       Offense:                         Capital Murder
          Punishment:                      Death
(c)       Facts relied upon to support extension of word count:

          Appellant's counsel requests 1,901 words in addition to the 37,500 word

count to complete this death penalty appellate brief. This case involved two

jury trials, one on competency and one on punishment, both of which involved

complex issues. There were 36 issues alone on the voir dire process of this
case, some of which involved the case of U.S. Supreme Court Hall v. Florida

     S.Ct.      (2014) which was handed down by the Supreme Court of the

United States concerning intellectual disability as applied in death penalty

cases. The case was handed down in the middle of jury selection. This

Supreme Court case affected the individual voir dire procedure and charge to

the jury concerning a special issue of intellectual disability that was submitted

to the jury. Issues involving Ex Parte Briseno's factors on mental retardation

(intellectual disability) had to be dealt with in this appeal. Appellant's counsel

has determined that the additional words were necessary to argue the

numerous complex issues contained in this brief. Counsel has spoken to the

State's assistant district attorney, Ms. Christine Womble and she has no

objection to this extension of word count.

                                        II.


      The Appellant has been diligent in pursuing this appeal and is not

seeking this word count extension frivolously .
     WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Motion be granted.



                                       Respectfully submitted,



                                        /s/ John Tatum      r
                                      John Tatum
                                      990 S. Sherman Street
                                       Richardson, Texas 70581
                                      (972) 705-9200
                                      Fax#: (972) 690-9901
                                      State Bar No. 19672500



                        CERTIFICATE OF SERVICE


      I hereby certify that a copy of this Motion has been delivered to Susan

Hawk, Dallas County District Attorney, or to her Assistant District Attorney in

the Appellate Section assigned to this case, at 133 North Riverfront, 11th

floor, Frank Crowley Criminal Courts Building, Dallas, Texas 75207, on this

the 13th day of June 19, 2015.



                                            /s/ John Tatum
                                      John Tatum
                       CERTIFICATE OF COMPLIANCE


      Icertify that this submitted e-mail attachment to file Motion for Extension
of Time to File Brief complies with the following requirements of the Court:

      1. The petition is submitted by e-mail attachment;

      2. The e-mail attachment is labeled with the following information:


      A. Case Name: Kenneth Thomas
      B. The Appellate Case Number: 77,047
      C. The Type of Document: Motion to Extend Time
      D. Party for whom the document is being submitted: Appellant
      E. The Word Processing Software and Version Used to Prepare the
      Motion :
      Word Perfect X7


      3. Copies have been sent to all parties associated with this case.

         /s/ John Tatum                                     6/19/15
      (Signature of filing party and date)

      John Tatum
      (Printed name)

      John Tatum, Attorney at Law

      Emailed Copy of Motion